           Case 1:20-cr-00211-DAD-BAM Document 29 Filed 09/10/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00211-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   ALBERTO BARAJAS CAMACHO,                           DATE: September 22, 2021
                                                        TIME: 1:00pm
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          Defendant ALBERTO BARAJAS CAMACHO (a/k/a Carlos Eduardo Cerpas Flores) appeared

18 on a criminal complaint on November 6, 2020, and was detained on the bases of flight and danger. Doc.

19 3, 6. Defendant was arraigned on the indictment on November 20, 2020. Doc. 8. The government has
20 provided discovery to the defense and is aware of its ongoing discovery obligations.

21          This case is set for status conference on September 22, 2021. On May 13, 2020, this Court

22 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

23 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

24 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this

25 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
26 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00211-DAD-BAM Document 29 Filed 09/10/21 Page 2 of 4


 1 emergency, were entered to address public health concerns related to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).

10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

27 by the statutory rules.

28          In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00211-DAD-BAM Document 29 Filed 09/10/21 Page 3 of 4


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                               STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.     By previous order, this matter was set for status on September 22, 2021.

 9          2.     By this stipulation, defendant now moves to continue the status conference until

10 December 8, 2021, and to exclude time between September 22, 2021, and December 8, 2021, under 18

11 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.     The parties agree and stipulate, and request that the Court find the following:

13                 a)      The government has represented that the discovery associated with this case has

14          been provided. The government is aware of its ongoing discovery obligations.

15                 b)      Counsel for defendant desires additional time to confer with his client about a

16          possible resolution, to review discovery, and to otherwise prepare for trial.

17                 c)       Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      In addition to the public health concerns cited by the General Orders and

22          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

23          ends-of-justice delay is particularly apt in this case because counsel or other relevant individuals

24          have been encouraged to telework and minimize personal contact to the greatest extent possible.

25          It will be difficult to avoid personal contact should the hearing proceed.

26                 f)      Based on the above-stated findings, the ends of justice served by continuing the

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00211-DAD-BAM Document 29 Filed 09/10/21 Page 4 of 4


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of September 22, 2021, to December

 5          8, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 6          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 7          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 8          best interest of the public and the defendant in a speedy trial.

 9          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12
            IT IS SO STIPULATED.
13

14    Dated: September 9, 2021                                PHILLIP A. TALBERT
                                                              Acting United States Attorney
15
                                                              /s/ JESSICA A. MASSEY
16                                                            JESSICA A. MASSEY
                                                              Assistant United States Attorney
17

18                                                            /s/ DAVID A. TORRES
      Dated: September 9, 2021
19                                                            DAVID A. TORRES
                                                              Counsel for Defendant
20                                                            ALBERTO BARAJAS
                                                              CAMACHO
21
                                            FINDINGS AND ORDER
22
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to
23
     December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
24
   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
25 IT IS SO ORDERED.

26
        Dated:    September 10, 2021                            /s/ Barbara    A. McAuliffe         _
27
                                                        UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
